Citation Nr: 1102537	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for allergies.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to an initial increased (compensable) rating for 
residuals, right foot contusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and March 2009 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing is of record and associated with the claims folder.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran has not stated, nor does the record show, that his 
service-connected disabilities affect his ability to obtain or 
maintain substantially gainful employment.  He stated in his 
September 2008 Notice of Disagreement (NOD) that he worked as a 
government contractor and traveled in this regard.  Therefore, 
the issue of a TDIU is not specifically before the Board and the 
Rice case is not for application.  

The issues of service connection for bilateral hearing loss, 
allergies, and an initial increased rating for residuals, right 
foot contusion, being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hearing loss and allergies was denied 
by rating  decision of August 1993.  The Veteran did not timely 
appeal the decision within one year of notice of the denial.  

2.  Evidence received subsequent to the August 1993 rating 
decision raises a reasonable possibility of substantiating the 
claim of service connection for hearing loss and allergies.  

3.  A chronic right shoulder disorder was not shown in service or 
for many years thereafter; and, there is no competent and 
credible evidence establishing a relationship between any current 
right shoulder disability and the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The August 1993 RO decision which denied service connection 
for hearing loss and allergies, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2010).  

3.  Evidence submitted subsequent to the August 1993 denial of 
service connection for hearing loss and allergies is new and 
material.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  

4.  Right shoulder disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is reopening 
the claims for service connection for hearing loss and allergies.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

As for the claim for service connection for a right shoulder 
disorder, proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2007.  The letter fully addressed 
all notice elements and was sent prior to the initial RO decision 
in this matter.  It informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The letter also provided the Veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With this 
letter, the RO effectively satisfied the notice requirements with 
respect to the issue on appeal, which was subsequently 
adjudicated in a March 2009 statement of the case.  Under these 
circumstances, the Board finds that adequate notice was provided 
to the Veteran prior to the transfer and certification of his 
case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent VA 
and private treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  The RO associated the Veteran's service treatment 
records and private treatment records with the file.  

In this regard, the Board notes that the Veteran referenced 
receiving treatment for various orthopedic problems through the 
Denver VA Medical Center, and that he wished the RO to obtain 
those records.  A review of record shows that the RO subsequently 
performed a July 2008 search through VA's Compensation and 
Pension Record Interchange (CAPRI) for patient records from the 
Grand Junction VAMC as well as the Denver VAMC but that the 
search yielded no results.  The Veteran was apprised of the 
negative development in July 2008.  The Board is cognizant of the 
fact that the Veteran was provided this notice in a rating 
decision rather than in separate and distinct notice letter.  
However, the fact remains that the Veteran was clearly advised 
that there were no records available at either facility.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  With respect to the third factor, the types of 
evidence that "indicate" that a current disorder "may be 
associated" with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  Id.  

Further, in deciding to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit upheld the 
determination that a VA medical examination is not required as a 
matter of course in virtually every veteran's disability case 
involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010) (distinguishing cases where only a conclusory 
generalized statement is provided by the veteran, in which case 
an examination may not be required).  

Here, will be discussed below, the record is absent any evidence 
of complaints, treatment, or diagnosis of a right shoulder 
disorder in service.  Since service, the Veteran has complained 
of right shoulder disorder, but has testified that there was no 
actual injury to his right shoulder in service or even complaint 
related to his right shoulder.  Hearing Transcript (T.) at 16.  
The mere fact that the Veteran now expressed belief that his 
right shoulder disorder is related to service because of his 
occupation in field artillery may have aggravated something does 
not necessarily trigger the duty to assist to provide him with a 
VA examination.  Indeed, as will be discussed in depth below, the 
most competent and credible evidence of record links the 
Veteran's current right shoulder problem is the result of a post-
service injury and, more importantly, the Board has found that 
the Veteran is not a credible historian.  It is for these reasons 
that the Board finds that a VA examination is not warranted.

Additionally, in October 2010, the Veteran was provided an 
opportunity to set forth his contentions during a Travel Board 
hearing before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that 
the RO Decision Review Officer or Veterans Law Judge who chairs a 
hearing to fulfill two duties:  (1) the duty to fully explain the 
issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 
488 (2010).  

Here, during the October 2010 hearing, the undersigned Veterans 
Law Judge cited  the issue of a right shoulder disorder on 
appeal.  See T. at p. 2.  The essential elements for establishing 
service connection for right shoulder disorder were also 
discussed.  T. at 15-16.  Further, information was solicited 
regarding the claimed onset of the right shoulder disorder.  T. 
at p.15-18.  Therefore, not only was the issue "explained . . . 
in terms of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim," were 
also fully explained.   See Bryant, 23 Vet. App. at 497.  Under 
these circumstances, nothing gave rise to the possibility that 
evidence had been overlooked with regard to the Veteran's service 
connection claim.  As such, the Board finds that, consistent with 
Bryant, the undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may 
proceed to adjudicate the claim based on the current record.

In view of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence 

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

The Veteran's original claim for service connection for hearing 
loss and allergies (or allergic hay fever) was denied in an 
August 1993 rating decision.  The RO determined, in pertinent 
part, that there was no evidence of bilateral hearing loss and 
that allergic hay fever was noted only by history and the VA 
examination performed in connection with the claim was negative 
for such.  He did not appeal the August 1993 decision and it 
became final.  

The Veteran most recently filed to reopen the claim for service 
connection for hearing loss and allergies in December 2007.  The 
claims were denied in a July 2008 rating decision.  The RO 
determined that the evidence presented to reopen the claim was 
not new and material to reopen the claims for service connection 
for hearing loss and allergies (previously allergic hay fever).  
The Veteran continued to argue that he had bilateral hearing loss 
and allergies due to active service.  

Evidence received since the August 1993 denial of service 
connection for hearing loss and allergies includes private 
treatment records, a February 2009 VA audiology examination, and 
testimony from an October 2010 Travel Board hearing.  

Turning first to the February 2009 VA audiology examination 
report, the Board notes that the Veteran's hearing did not show a 
decrement in hearing sensitivity during service.  Although there 
was a mild hearing loss shown on examination, the findings still 
did not meet the criteria for hearing loss for VA purposes 
pursuant to 38 C.F.R. § 3.385.  Although this evidence is new, it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  Therefore, this evidence is not new and 
material.  

Of more import, however, is the July 2010 private audiology 
report from Suncoast Medical Clinic.  This report is in a format 
that is incompatible for VA rating purposes.  Specifically, the 
report included audiometric findings of puretone hearing 
threshold levels that are shown in graphic form instead of 
numeric form.  The Board is precluded from applying these graphic 
results to the criteria of 38 C.F.R. § 3.385 in order to 
determine the severity of any hearing loss disability.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995); but see Savage v. Shinseki, No. 
09-4406 (U.S. Vet. App. Nov. 3, 2010) (held, in pertinent part, 
that Board erred in not seeking additional clarification of the 
private audiograms).  However, on the lower portion of the 
examination report, it is shown that the Veteran has left ear 
sensorineural hearing loss that is consistent with remote noise 
exposure.  The examiner also that he had reviewed the Veteran's 
DD Form 2215 (Reference Audiogram) and identified a significant 
change in high frequency acuity in the area of previous damage.  

In a recent case, the Board notes that the Court interpreted the 
language of 38 C.F.R. § 3.156(a) as creating a low threshold and 
viewed the phrase "raises a reasonable possibility of 
substantiating the claim" as enabling rather than precluding the 
reopening of a claim.  The Court emphasized that the regulation 
is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 
does not require new and material evidence as to each previously 
unproven element of a claim.  It was indicated that it would be 
illogical to require that a claimant submit medical nexus 
evidence when he has provided new and material evidence as to 
another missing element, as it would force the veteran to provide 
medical nexus evidence to reopen his claim so that he could be 
provided with a medical nexus examination by VA.  Shade v. 
Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  The Board 
finds that this statement on the audiology examination meets the 
low threshold of 
38 C.F.R. § 3.156(a) and is new and material evidence to reopen 
the Veteran's claim.  Therefore, his bilateral hearing loss claim 
will be reopened and remanded as discussed in the Remand portion 
of this decision. 

As for the issue to reopen the claim for service connection for 
allergies (allergic hay fever), the evidence submitted since the 
prior denial includes private treatment records and testimony at 
a Travel Board hearing in October 2010.  The private medical 
records for the most part, show treatment for the Veteran's 
allergies.  Most importantly, is a medical statement from the 
Veteran's private acupuncturist, who indicated in a September 
2008 medical statement that based upon his review of the 
Veteran's active duty medical records, it was his medical opinion 
that the Veteran's allergies had onset during active duty service 
and have persisted over time.  This evidence, which is new, is 
also material as it relates to an unestablished fact, which is 
that the Veteran's allergies are related to service.  This 
evidence raises a reasonable possibility of reopening the claim 
for service connection for allergies.  



Because the Veteran has presented both new and material evidence, 
the claims for service connection for hearing loss and allergies 
(allergic hay fever) are reopened.  Having reopened the claims, 
the Board finds these claims require remand for further 
development.  

Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


The Veteran contends that service connection for a right shoulder 
disorder is warranted based on service incurrence.  He related 
that he was in field artillery while in service and the 
cumulative effects of his MOS and having to carry a 115 backpack 
affected his right shoulder and caused a lot of joint pain.  

Service treatment records showed no findings, treatment, or 
diagnoses related to a right shoulder disorder.  A July 1992 
separation examination showed no findings of a right shoulder 
disorder.  Clinical evaluation of the upper extremities and other 
musculoskeletal areas were normal.  A Report of Medical History 
taken in connection with the separation examination showed "no" 
when asked "have you ever had or have you now painful or 
"trick" shoulder or elbow."  The Veteran does not argue the 
contrary.  He specifically acknowledged that there was 
"nothing" in his service treatment records pertaining to his 
right shoulder.  T. at 16.  However, he speculates that his use 
of Motrin for his foot and knee problems may have masked the 
symptoms (pain) of his right shoulder.  Id.

Private medical records after service show the Veteran was seen 
in October 2002, by J.S., DOM, Acupuncture physician.  He related 
that the Veteran complained of strong, chronic, but sometimes 
intermittent pain throughout his entire lumbar/sacral region, 
right shoulder, and right knee.  The practitioner stated that the 
Veteran traced these conditions back to their origin which was 
his active duty in the Army from 1989 to 1992.  He displayed 
medical records of treatment of his right knee, swollen joints, 
lower back pain, and allergies.  In pertinent part, he did not 
identify any records for treatment of the right shoulder.  He 
received acupuncture for treatment of all of the areas.  

Private medical records also showed the Veteran was seen for 
complaints in 2005 for right shoulder pain.  A June 2005 medical 
record from R.L.V.B., D.O., indicated that the Veteran complained 
of right shoulder pain on repetitive motion and indicated that 
his right shoulder pain had its onset in 1994 while he was 
involved in boxing and martial arts.  He related that he took 
hits and thought that this contributed to the condition.  He 
received osteopathic manipulative treatment and he was diagnosed 
with tendonitis of the shoulder.  The Veteran was seen again in 
July 2005 for complaints of pain in the right shoulder after 
playing racquetball.  In September 2005, he was seen indicating 
that he had significant improvement in the right shoulder pain, 
but he still had mild discomfort with activity.  In 
December 2005, he complained again of right shoulder pain with 
excessive use.  None of these records related the Veteran's right 
shoulder problem to his active service.    

A medical statement was received in September 2008 from Dr. 
R.L.V.B., a specialist in neuromusculoskeletal medicine.  He 
indicated, in pertinent part, that the Veteran reported to him 
that his right shoulder pain began in 1994, and thus started 
after his (presumed) separation from military active duty.  

A September 2008 letter from the Veteran's acupuncturist, J.S. 
was received by VA.  He related that he had treated the Veteran 
for several conditions to include right shoulder pain.  He 
indicated that based on his review of the Veteran's active duty 
military medical records and the treatment he provided the 
Veteran, it was his medical opinion that the conditions listed 
above (including right shoulder pain) were injuries the Veteran 
received while on active duty and that those same injuries had 
persisted and aggravated over time.  

In July 2010, the Veteran underwent a MRI of the right shoulder 
without contrast at the Rose Radiology Center.  The MRI showed 
increased fluid consistent with bursitis, and tendinosis of the 
supraspinatus tendon.  There was no evidence of a rotator cuff 
tear.  

In September 2010, a medical statement was received from F.F.F., 
MD.  He related that the Veteran had impingement of the right 
shoulder and that his prior active service had a contributing 
affect on his current symptoms, specifically to the right 
shoulder.  Dr. F.F.F. stated that the Veteran's military records 
indicated references to joint pain which were nonspecific and did 
not exclude the possibility of right shoulder pain or injuries 
which were typical with jump school, infantry, and artillery 
work.  It would not be unreasonable, according to Dr. F.F.F., to 
assess the Veteran's right shoulder symptoms as service-related.  

The Veteran testified at a Travel Board hearing before the 
undersigned VLJ in October 2010.  He related that he had an 
occupation in service in field artillery and that he carried a 
115 pound backpack during that time.  He stated that he could not 
recall a specific injury to his right shoulder in service, but he 
believed the cumulative effects of his MOS caused a lot of joint 
pain in service, including to his right shoulder.  He also 
related that he took a lot of Motrin for joint pain in service 
and that probably subsided any right shoulder pain he may have 
had.  

Based on the evidence of record, the claim for service connection 
for a right shoulder disorder must fail.  At the outset, it is 
important to note that there were no findings, treatment, or 
diagnosis of a right shoulder disorder in service.  The Veteran 
acknowledges this fact.  Although the Veteran and at least two of 
his private practitioners have indicated that his right shoulder 
complaints could have been related to joint pain attributable to 
his field artillery work in service, there is specific medical 
evidence of record that shows that the Veteran related the onset 
of his right shoulder problems in 1994, after service.  

In this regard, the Board finds the treatment notes from Dr. 
R.L.V.B. that relate the Veteran's right shoulder problem to a 
post-service injury to be particularly probative.  The statements 
from Drs. F.F.F. and J.S. were made in contemplation with the 
Veteran's claim for benefits while the reports from Dr. R.L.V.B. 
were made as part of the Veteran's receipt of treatment.  The 
Court has held that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997)

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  In determining whether statements submitted by an 
appellant are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The Board finds the Veteran's statements regarding his right 
shoulder disorder, to include continuity of symptomatology since 
service, not to be credible.  Although he now wants to attribute 
his right shoulder disorder to service, he admitted during his 
October 2010 Travel Board hearing that he had never had any right 
shoulder complaints in service.  He had treatment for other 
disorders, and took medication for the same, and has attributed 
the use of that medication (Motrin) as relieving any possible 
right shoulder pain.  

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

But the Veteran has provided no credible lay evidence to support 
this position.  On the contrary, the first evidence of the 
Veteran's right shoulder disorder is not until 2002, which is 
nearly 10 years post service.  The Board notes that it may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has not 
complained of the maladies at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999).  The Veteran's assertion of experiencing 
chronic right shoulder pain since service is further undermined 
by the fact that he made no reference to his right shoulder when 
he filed his initial claim for benefits in 1993, although he did 
claim compensation for several other orthopedic problems.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that weighs 
against the claim).  The Board's attention is again drawn to the 
2005 reports from Dr. R.L.V.B. that note that the Veteran 
provided a history of right shoulder pain since 1994 and 
following a post-service martial arts injury.  As discussed 
above, this report serves to further reduce the Veteran's 
credibility.  See Rucker.   Coupled with his personal testimony, 
which the undersigned found to be forced and contrived, the Board 
assigns no probative value to the Veteran's assertion of 
experiencing chronic right shoulder pain since service. See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of 
oral testimony, a hearing officer may properly consider the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness' testimony with 
other testimony and affidavits submitted on behalf of the 
[V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) 
(finding that "the assessment of the credibility of the 
veteran's sworn testimony is a function for the BVA in the first 
instance").

Next, consideration has been given to the statements received 
from J.S., Acupuncturist and F.F.F., MD, who both attributed the 
Veteran's right shoulder disorder to service.  J.S. indicated 
that he had reviewed the Veteran's service medical records and 
determined that the Veteran's conditions, to include a right 
shoulder disorder were the result of injuries the Veteran 
sustained in service.  However, he did not relate what findings 
in the medical records caused him to draw this conclusion, as 
there were no findings, treatment, or diagnosis of a right 
shoulder disorder in the Veteran's service medical records.  He 
also provided no rationale for his findings.  Thus, on its face, 
the opinion carries little probative value.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that 
the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed.

Dr. F.F.F., on the other hand, indicated that references to 
nonspecific joint pain did not exclude the possibility of right 
shoulder pain or injuries which were typical with jump school, 
infantry, and artillery work.  He felt it would not be 
unreasonable to assess the Veteran's right shoulder symptoms as 
service-related.  However, the Veteran did specify his joint pain 
in service to other joints, and he specifically did not relate 
any of his pain in service to his right shoulder.   Again, 
because there was no real rationale provided, the opinion has 
little significant probative value.

More importantly, the Board notes that the opinions from J.S. and 
Dr. F.F.F. are both based on the Veteran's history of 
experiencing right shoulder in service and since that time.  
However, as discussed above, the Board simply does not find the 
Veteran to be a credible historian.  Thus, to the extent that 
both these reports are predicated on an incredible medical 
history, the reports are given no probative value.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a 
veteran's statements renders a medical report incredible only if 
the Board rejects the statements of the veteran).  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

On the other hand, the medical statement of R.L.V.B., DO is 
ascribed significant probative value as his findings that the 
right shoulder disorder was presumed after separation from 
service is based on the findings in the medical evidence, and the 
Veteran's statement that his pain in the right shoulder started 
after service in 1994.   

Based on the lack of findings related to a right shoulder 
disorder in service, and the inconsistency of the Veteran's 
testimony regarding the onset of his right shoulder disorder when 
compared to the statements given during his medical treatment, 
the claim for service connection for a right shoulder disorder 
must be denied.  As the preponderance of the evidence is against 
the claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  As such, the appeal is denied.  


ORDER

New and material evidence to reopen a claim of entitlement for 
service connection for bilateral hearing loss has been received, 
to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for allergies (previously allergic hay fever) 
has been received, to this extent, the appeal is granted.

Service connection for a right shoulder disorder is denied.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

The Veteran reopened the claims for service connection for 
bilateral hearing loss and allergies.  These issues are now to be 
reviewed on a de novo basis.  

As to the claim for service connection for bilateral hearing 
loss, the Board has considered that a July 2010 private 
audiological treatment record indicates that the Veteran has high 
frequency hearing loss consistent with remote noise exposure and 
a significant change in high frequency acuity in the area of 
previous change.   However, this diagnosis was based on an 
uninterpreted audiogram.  Although it appears that the Veteran 
now has been diagnosed with a hearing disorder, it is unclear 
from the record if his hearing thresholds meet the VA specified 
hearing disability threshold requirements. 38 C.F.R. § 3.385 
(2009).  It is also unclear as to whether any current hearing 
loss is related to the Veteran's active service.  Moreover, it is 
important to note, that the Veteran's ROTC examination in 
June 1988, showed 45 decibels at 4000 hertz.  This is evidence of 
preexisting hearing loss and as such, aggravation should be 
considered.  

Based on the evidence above, the Board finds that the Veteran 
should be afforded a VA examination to determine the extent, and 
etiology, of any current hearing loss.

As for the claim for service connection for allergies (allergic 
hay fever), the record shows that the Veteran has been variously 
evaluated with hay fever, allergies, urticaria, and 
telangiectasia macularis eruptive perstans (TMEP).  What is 
known, is that the Veteran, according to his private physician, 
has been treated for itching and the condition is chronic and 
consistent, and according to the Veteran and his physician, the 
condition had its onset in service.  The Court has held that when 
a claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this 
case, the AMC/RO must consider the Veteran's claim for any 
possible dermatological disorder as may have its onset in 
service, which should involve an appropriate examination.  

Finally, the Veteran claims that his residuals, right foot 
contusion, is more severe than the noncompensable rating which 
was granted.  An October 2010 private treatment record showed the 
Veteran was seen at the Ankle and Foot Center.  The private 
physician evaluated the Veteran for a bilateral foot condition 
with complaints of bilateral weak and painful feet.  The 
orthopedic findings showed collapse of the longitudinal arch on 
marked pronation.  There was pain on palpation of the medial 
plantar arch.  X-ray findings showed degenerative changes 
throughout the midfoot.  Unfortunately, these findings are not 
clear as to which foot these findings relate.  The Veteran was 
seen by this examiner for a bilateral foot condition, but some of 
the findings are not described as bilateral, and therefore may 
not relate to both feet.  The Veteran is only service-connected 
for contusion of the right foot.  Clarification of the foot 
findings should be made.  Moreover, as this report suggests an 
increase in symptomatology of the right foot (increase in 
severity), the Veteran should be afforded a new examination.   
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The examiner 
should review the July 2010 audiology 
examination performed at the Suncrest 
Medical Clinic and all other audiology 
examination reports of record.  
Specifically, the examiner should 
translate the graphs of the Veteran's 
auditory thresholds in the frequencies 500 
Hertz to 4000 Hertz to the appropriate 
decibels and also clarify whether the 
private examination reflects speech 
recognition scores based on the Maryland 
CNC word list.  If so, the examiner should 
provide the speech recognition scores.  
Further, if the examiner is unable to 
interpret the private examination report, 
the examiner should provide a supporting 
rationale.   An additional audiology 
examination should be conducted if deemed 
necessary.  Ultimately, the examiner 
should state whether the Veteran suffers 
from hearing loss for VA purposes as per 
38 C.F.R. § 3.385.

If hearing loss for VA purposes is 
documented, the examiner is then asked the 
following:

a) Whether the hearing loss disorder 
clearly and unmistakably existed prior to 
the Veteran's entrance onto active duty 
and if so, whether the disorder clearly 
and unmistakably did/did not increase in 
severity beyond the natural progression of 
the disability during active duty.

b) If the Veteran's hearing loss 
disability did not clearly and 
unmistakably exist prior to active duty 
and clearly and unmistakably was not 
aggravated by active duty, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or better probability) that the disorder 
is related to his military service, to 
include if the Veteran's hearing loss 
began during active service.  The RO 
should review this claim in connection 
with the Veteran's 1988 ROTC audiology 
report.  

The claims file should be made available 
to the examiner, who must acknowledge 
receipt and review of the claims file in 
any report generated as a result of the 
examination.  The examiner should discuss 
the Veteran's entire medical history.  Any 
opinions offered should be accompanied by 
a clear rationale consistent with the 
evidence of record.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such should 
be stated along with supporting rationale.  

2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
etiology of any current allergic process, 
to include a chronic skin disorder, the 
Veteran may have.  

The examiner should discuss the nature and 
extent of any allergic process or chronic 
skin disorder and provide an opinion 
addressing whether any disability existed 
prior to service and, if so, whether any 
identified allergic process or skin 
disorder was aggravated during his 
military service beyond their natural 
progression.

If there is no evidence of pre- service 
disabilities, the examiner should be asked 
to opine if it is at least as likely as 
not that the Veteran has allergies or a 
chronic skin disorder that had its onset 
in service or is otherwise related to 
active service.  All indicated studies 
should be performed.

The claims file should be made available 
to the examiner, who must acknowledge 
receipt and review of the claims file in 
any report generated as a result of the 
examination.  The examiner should discuss 
the Veteran's entire medical history.  
Rationale should be provided with all 
opinions.  If the examiner cannot provide 
an opinion without resorting to 
speculation, such should be stated and 
supported with rationale.  

3.  After obtaining an appropriate release 
of information from the Veteran, F.A., 
DPM, at the appropriate Ankle and Foot 
Center, should be contacted and asked to 
clarify the findings related on the 
Veteran's October 2010 new patient 
examination.  He should be asked to 
attribute the findings and complaints 
specific to the right foot.  

4.  A VA orthopedic examination should be 
scheduled to determine the level of 
severity of the Veteran's right foot 
disability.  All indicated tests, to 
include x-ray findings, should be 
accomplished.  The claims folder should be 
made available to the examiner in 
connection with the examination.  The 
examiner should indicate whether there is 
mild, moderate, severe, or pronounced pes 
planus of the right foot.  The examiner 
should also clarify what other residuals 
are related to the Veteran's right foot 
contusion and explain if the pain is to be 
characterized as pain in the big right 
toe.  

5.  Following such development, the RO/AMC 
should review and readjudicate the claims 
of service connection for bilateral 
hearing loss, skin disorder (allergies) 
and initial rating of residuals, right 
foot contusion.   If any findings or an 
opinion and/or examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.  If 
any such action does not resolve the 
claims, the RO/AMC shall issue the Veteran 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


